                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DMSION
                          5:12-CR-00208-D-1




 UNITED STATES OF AMERICA

      v.                                          ORDER

 David Ellis




       THIS CAUSE came on to be heard and was heard upon the Defendant's

Motion to Seal the Ex-Parte Sealed Motion, which is docket entry number 152.

The Court is of the opinion that this motion and its corresponding Order should

be filed under seal in the interest of justice.

      IT IS, THEREFORE ORDERED that the requested documents to be

sealed and be filed under seal.

       This the 13 day of   tJ.°j , 2021.



                     TH HONORABLE JAMES C. DEVER III
                     UNITED STATES DISTRICT COURT JUDGE
